This is a Non-Final office action for serial number 16/911890.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement filed September 14, 2020 fails to comply with 37 CFR 1.98(a)(2), which requires a legible copy of each cited foreign patent document (DE 102017110874A1 has not be provided); each non-patent literature publication or that portion which caused it to be listed; and all other information or that portion which caused it to be listed.  It has been placed in the application file, but the information referred to therein has not been considered. 
Note: The applicant submitted supplemental IDS forms including the same/duplicate information from previous IDS forms therefore duplicate forms have been crossed out. 
Specification
The disclosure is objected to because of the following informalities: The specification does not include any of the headings for each section of the specification such as BACKGROUND OF THE INVENTION; BRIEF SUMMARY OF THE INVENTION;  DETAILED DESCRIPTION OF THE INVENTION; etc. 
Appropriate correction is required.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 3, 4, 5 and 6 is/are rejected under 35 U.S.C. 102(a) (1) as being anticipated by Feigler DE3911739A1. Feigler discloses in regards to claim 1, a bearing arrangement to be mounted in a bearing support (16), the bearing support comprising: at least one rotary bearings (10)  at least one elastomer sleeve (see figure below) receiving the rotary bearing, the elastomer sleeve having at least one frictional contact surface configured to be received in the bearing support, with the elastomer sleeve having at least one stop collar having a plurality of recesses; and a spring clip arranged in each recess for securing the elastomer sleeve to the bearing support; in regards to claim 3, wherein the spring clips each have a clip head interacting with the recesses in a form-fit manner (see figure 3 or 4); in regards to claim 4, the bearing arrangement according to claim 3 wherein the recesses of the elastomer sleeve have apertures (see figure below) with countersinks that receive the clip heads so that the clip heads are flush with an outer surface of the elastomer sleeve; in regards to claim 5, the bearing arrangement according to claims wherein there are at least three spring clips arranged rotationally symmetrical about the elastomer sleeve; in regards to claim 6, wherein the spring clips are bent parts manufactured from spring steel sheet.

[AltContent: arrow][AltContent: textbox (frictional contact surface)][AltContent: arrow][AltContent: arrow][AltContent: arrow][AltContent: textbox (recesses )][AltContent: arrow][AltContent: arrow][AltContent: textbox (spring clip (23)
elastic sleeve)][AltContent: arrow][AltContent: textbox (stop collar)]
    PNG
    media_image1.png
    306
    519
    media_image1.png
    Greyscale

Allowable Subject Matter
Claims 2 and 7 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The prior art discloses conventional bearing arrangements.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KIMBERLY T WOOD whose telephone number is (571)272-6826. The examiner can normally be reached M-Thur 9:00am-5:30pm flexible schedule.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jonathan Liu can be reached on (571) 272-8227. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/KIMBERLY T WOOD/Primary Examiner, Art Unit 3631